Citation Nr: 0413463	
Decision Date: 05/26/04    Archive Date: 06/02/04

DOCKET NO.  03-20 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
variously identified as asthma, asbestosis, and chronic 
obstructive pulmonary disease/reactive airway disease, 
claimed as secondary to exposure to asbestos.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel
INTRODUCTION

The veteran had active military service from December 1950 to 
December 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from June and September 2002 and January 2003 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Salt Lake City, Utah, that denied 
service connection for asthma due to asbestos exposure (in 
June), for asbestosis (in September) and for chronic 
obstructive pulmonary disease (COPD)/reactive airway disease, 
due to asbestos exposure (in January).  In December 2003, the 
veteran, sitting at the RO, testified at a hearing via 
videoconference with the undersigned sitting in Washington, 
DC.



FINDING OF FACT

The objective and competent medical evidence of record 
preponderates against a finding that the appellant has 
asbestosis or any other asbestos-related disease, and against 
a finding that any currently diagnosed pulmonary disorder is 
related to his period of active military service.



CONCLUSION OF LAW

A respiratory disorder, variously identified as asthma, 
asbestosis, and chronic obstructive pulmonary disease 
/reactive airway disease, claimed as secondary to exposure to 
asbestos, was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5100-5103A, 5106, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2003).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

On a report of medical history completed in December 1950, 
when the veteran was examined for enlistment into service, he 
indicated that he had hay fever, but denied having any other 
respiratory disorder.  On examination that day, a lung 
abnormality was not noted and he was found qualified for 
active service.  The veteran's service medical records are 
entirely negative for any complaint of, or treatment for, a 
respiratory disorder.  When he was examined for discharge in 
November 1954, a lung disorder was not found, and it was 
noted that the veteran had a history of mild hay fever that 
usually occurred around hay, but an allergy test was not 
performed.

The veteran's service records include a personnel record 
indicating that in 1949 and 1950, prior to entering service, 
he worked for Plymouth Motor Company as a machinist, working 
with finishing lathes cutting brake drums.  The veteran's 
service personnel record (DA Form 20) indicates that he was 
trained as a machinist and performed that work at the Rapid 
City Air Force Base in South Dakota, starting in May 1953.  
The record indicates he also served in Korea.

Post-service medical records include June 1986 private 
pulmonary consultation and bronchial pathology reports that 
were negative for asbestosis.  The consultation report notes 
that the veteran gave a history of having asthma in 
childhood, which resolved by the age of 16 or 17.  He worked 
as a police officer from 1955 to 1980.  Prior to that, it was 
noted that he was in service from 1950 to 1954, worked as a 
mechanic and "did not appear to have any significant 
exposure".  According to the record, the veteran was not 
involved in the use of insulation or with grinding or welding 
at that time.  Prior to service, it was noted that he worked 
at Chrysler Motor Company in the paint room, for less than 
one year, and was in school before that.  It was further 
noted that the veteran had significant exposure to asbestos 
in school.  During the summer he had worked for approximately 
six weeks with a furnace installation company, mixing 
asbestos and applying the paste on the inside of furnaces.  
He underwent that type of exposure for five or six years, one 
and one half months each year during his mid-teenage years.  
His family history reportedly was positive for lung disease, 
in that both a brother and a sister had severe asthma and his 
father had serious emphysema.  The veteran's diagnosis at 
that time was asthma.

Private medical records from W.W., M.D., dated from 1988 to 
1992, include a medical history completed by the veteran.  It 
was noted that the veteran had asthma as a child and gave a 
history of smoking three packs of cigarettes daily until 
1978, when he stopped smoking.  The veteran indicated that 
his siblings had asthma and hay fever.  The medical records 
include a diagnosis of asthma, for which he was treated in 
1991.  An August 1991 chest X-ray report includes an 
impression of increased perihilar and interstitial markings, 
bilaterally, suggestive of acute bronchitis, pulmonary 
interstitial edema, or pneumonia. 

Private medical records, dated from 1992 to 2002, indicate 
that the veteran was treated for respiratory complaints that 
included asthma and mild aortic stenosis, mild to moderate 
mitral regurgitation, and clinical congestive heart failure.

Private clinic medical records, dated from 2000 to 2002, 
indicate that the veteran was treated for COPD, asthma, and 
sinusitis.

Private treatment records from G.F.B., M.D., dated from 
August 2001 to October 2002, reflect treatment for, and 
diagnoses of, COPD, bronchitis, and sinusitis.  

In a March 2002 written statement, B.R.B., M.D., said he 
began treating the veteran in 1995, when he gave a history of 
being treated for asthma since 1985.  It was noted that the 
veteran indicated he had asthma as a child and outgrew it, 
but it then returned about ten years before he started seeing 
Dr. B.B.  It was noted that the veteran's sister had asthma, 
and that he had smoked three packs of cigarettes daily for 
thirty-five years and then quit.  The clinical impression was 
COPD, related, in Dr. B.B.'s opinion, "to a long history of 
cigarette smoking, with possibly an asthmatic component."  
Dr. B.B. last treated the veteran in November 1995.

In a June 2002 treatment record from Dr. C., it was noted 
that the veteran had experienced some increased pulmonary 
problems recently.

An August 2002 report of a computed tomography (CT) scan of 
the veteran's thorax, included with medical records from Dr. 
G.B., indicates that the veteran's lung parenchyma was within 
normal limits.  The impression was small punctuate 
calcifications along the left posterior pleura and the right 
posterior lung and atherosclerotic calcifications, as 
described.  An October 2002 report of a sleep study included 
diagnoses of severe obstructive sleep apnea syndrome and 
severe nocturnal hypoxia shown during the study.

In an October 2002 written statement, Dr. G.B. said he had 
treated the veteran since August 2001.  Dr. G.B. said the 
veteran had COPD, based upon notes from other physicians 
which documented restrictive airway disease.  Dr. G.B. stated 
that the veteran had some previous exposure to asbestos, 
particularly while stationed in Korea when he slept in a room 
with asbestos pipes.  In Dr. G.B.'s opinion, the veteran, 
"as likely as not could have had exposure to asbestos which 
would have contributed to [the veteran's] lung problem."  

In an October 2002 record from J. A., M.D., a pulmonologist, 
it was noted that the veteran was diagnosed with obstructive 
sleep apnea and underwent upper airway surgery.  It was also 
noted that he had an underlying history of obstructive airway 
disease, possibly related to smoking, for which medication 
was prescribed.  

In a December 2002 written statement, Dr. J.A. said he had 
treated the veteran for obstructive sleep apnea and COPD.  
Dr. J.A. noted that a recent CT scan of the chest revealed 
some calcification of the veteran's diaphragm and some 
punctuate calcifications of his pleural surface.  Dr. J.A. 
opined that these changes were "suggestive of but not 
diagnostic of asbestosis."  The physician said that the 
veteran had a significant known history of asbestos exposure.

In another statement also dated in December 2002, V.L., M.D., 
noted that she had treated the veteran since 1996.  He had a 
history of COPD with some asthma overlap, allergic rhinitis, 
valvular heart disease, mitral regurgitation, and aortic 
stenosis, and also inflammatory bowel disease.  Dr. V.L. also 
noted that the veteran had a remote history of exposure to 
asbestos, for which a pulmonologist had evaluated him.  
Clinical tests revealed mild restriction and intermittent 
small airway obstruction.  The veteran continued to 
experience an intermittent cough, variously attributed to 
heart failure, bronchitis, or allergic asthma during the 
grass pollen season.  Dr. V.L. said that the veteran was 
concerned about prior asbestos exposure, and had a 105-pack 
year history of smoking.  He stopped smoking in 1978.  A past 
chest X-ray had failed to show pleural thickening or plaques, 
although a recent chest CT was reportedly abnormal and 
significant for "punctuate pleural calcifications" 

The veteran underwent a VA respiratory examination in March 
2003.  According to the examination report, the veteran gave 
a history of being stationed in Japan in 1951 for 
approximately one year, where he said he slept in a Japanese 
officer's barracks that had pipes wrapped with asbestos.  He 
was also stationed at Rapid City, South Dakota (Ellsworth Air 
Force Base).  He worked as an automotive machinist repairman, 
relining brake shoes that were asbestos-lined, working 
without a mask.  He had exposure to asbestos dust.  He said 
he developed breathing difficulty in approximately 1981, when 
he had a cough productive of mucoid sputum and sought medical 
treatment.  Cancer was suspected but no specific diagnosis 
was made, according to the veteran, and no malignancy was 
found.  He was allergic to some grasses, trees, ragweed, and 
animal danders.  He was privately treated by an allergist and 
a pulmonologist.  Dr. J.A.'s December 2002 letter, described 
above, was noted.  Upon examination, the veteran's lungs 
revealed fine moist rales at the base and some scattered 
wheezes.  

According to the VA examination report, the clinical 
assessment included COPD on the basis of chronic cigarette 
smoking, and also bronchial asthma and pleural calcifications 
demonstrated by chest CT "possibly on the basis of asbestos 
exposure".  The VA examiner noted that the veteran's major 
respiratory symptoms were most probably due to the COPD and 
the organic cardiac disease.  Further tests were recommended, 
and a radiological opinion requested for evidence of possible 
pulmonary asbestosis.  

A March 2003 VA radiography report of a chest X-ray showed no 
acute disease and no pleural calcifications.  An April 2003 
VA CT report included an impression of subtle ground glass in 
the bases, with evidence of air trapping, that was suggestive 
of bronchiolitis.  There was no evidence of interstitial lung 
disease.

In response to the RO's request, in June 2003 a VA physician 
reviewed the veteran's medical records and examination 
reports and rendered an opinion as to whether the veteran had 
an asbestos-related lung disease.  According to the report, 
in March 2002, Dr. B. diagnosed COPD due to long history of 
cigarette smoking.  An August 2002 high resolution CT of the 
chest showed normal lung parenchyma with atherosclerotic 
calcifications, but there was no mention of asbestos-related 
lung disease or pleural plaques.  An October 2002 sleep study 
showed severe sleep apnea.  The veteran's past medical 
history, as noted in his medical records, showed that as a 
teenager he had mixed asbestos by hand without respiratory 
protection for five to six years during the summers, in a 
furnace job.  He had a positive family history of asthma and 
sleep apnea, and a 35-year history of smoking two to two and 
one half packs of cigarettes a day.  

Further, according to this VA opinion, the March 2003 VA 
examination report notes the veteran's report of being in a 
barracks surrounded by asbestos, although he did not recall 
removing any of the asbestos or causing it to be inhaled.  He 
also repaired asbestos brake shoes in the service as a 
vehicle mechanic.  He smoked two packs of cigarettes a day or 
more for 35 years, with over a 70-pack year history.  The 
veteran had diagnosed coronary artery disease, aortic 
stenosis, and mitral valve regurgitation.  A December 2002 
letter from a pulmonologist showed the veteran had no pleural 
plaques or calcifications.  When examined by VA in March 
2003, the veteran's lungs had fine rales at the bases and 
wheezes throughout.  

According to the June 2003 VA examiner, the veteran's 
diagnoses included asthma, COPD secondary to tobacco abuse, 
coronary artery disease, and valvular heart disease.  There 
was evidence of asbestos exposure prior to entering service 
when the veteran worked at cutting brake drums as an auto 
mechanic with Plymouth Motors in 1949 to 1950, and when he 
worked for a furnace company mixing asbestos fibers by hand 
for several years.  The March 2003 chest X-ray showed no 
pleural calcifications, and the April 2003 CT scan showed no 
evidence of interstitial lung disease or asbestos plaques 
mentioned.

In the VA examiner's opinion, the veteran had a long history 
of COPD, asthma, and sleep apnea with "no evidence 
whatsoever in any result of asbestos related lung disease".  
It was noted that the only exposure recorded of significance 
to asbestos by history was working with brake linings before 
service, as well as in service, and then the most significant 
exposure was with the actual mixing of asbestos powder by 
hand during his summer job for five to six years.  It was 
further noted that the veteran had a "massive smoking 
history of two to two and a half packs per day for almost 35 
years".  According to the VA examiner, that "is the 
exposure that was responsible for the massive insult on [the 
veteran's] lungs."  The high resolution CT, the regular CT 
of the chest and pulmonary function tests, as well as the 
chest X-ray, were all negative for any findings specific for 
asbestos related lung disease.  The VA examiner said, "these 
findings are consistent with tobacco-related lung disease and 
asthma."  The VA examiner found "no evidence that this 
veteran suffers from asbestos related lung condition."  

In August 2003, the veteran submitted Internet information 
from the Environmental Protection Agency (EPA) regarding 
asbestos.

At his December 2003 Board hearing, and in written statements 
in support of his claim, the veteran stated that while in 
high school and prior to entering service, he had a part time 
summer job when he did work with pace (paste?) asbestos and 
sealed chimney pipes.  While in Japan in service he stayed 
for approximately one year in temporary housing that had dry 
asbestos-covered pipes.  During that time, he worked in a 
large unheated hangar in the machine shop and believed his 
chronic asthma and excessive asthma started at that time.  He 
was then assigned to Ellsworth Air Force Base for nearly one 
year, and repaired brake shoes in a small machine shop that 
lacked adequate ventilation.  He was always exposed to the 
dust from other people working in the machine shop, and masks 
were not used to prevent asbestos dust inhalation.  He denied 
a post-service history of asbestos exposure.  

Further, the veteran testified that his investigation with 
EPA revealed that an asbestosis condition could take from 24 
to 40 years to appear, and his problem had developed 
approximately 28 years after his exposure to asbestos in 
service.  He said during the late 1970s he experienced 
breathing difficulty and shortness of breath, and in 1982 was 
examined by a pulmonologist, and tests results were negative 
for cancer.  The veteran said he started smoking at a young 
age and smoked steadily until 1978, when he stopped.  The 
veteran's wife testified that they were married in November 
1954 and he smoked only socially at that time.  She said that 
Dr. V.L. said it was important to note the veteran's smoking 
history in her written statement (described above) and that 
being exposed to asbestos set him up for getting cancer.

II.  Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 
2004); Pelegrini v. Principi, 17 Vet. App. 412 (2004).  See 
also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that the Secretary of Veterans Affairs has filed a 
motion with the U.S. Court of Appeals for Veterans Claims 
seeking review and clarification of the Pelegrini decision, 
cited above.  The Board further finds that the requirements 
of the VCAA have been satisfied in this matter.

In March and October 2002, the RO provided the veteran with 
correspondence clearly outlining the duty-to-assist 
requirements of the VCAA.  In addition, the appellant was 
advised, by virtue of a detailed February 2003 SOC and 
supplemental statements of the case (SSOCs) issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate his claim.  We, 
therefore, believe that appropriate notice has been given in 
this case.  The Board notes, in addition, that a substantial 
body of lay and medical evidence was developed with respect 
to the veteran's claim, and that the SOC and SSOCs issued by 
the RO clarified what evidence would be required to establish 
service connection.  The veteran responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the SSOC contained the 
new duty-to-assist regulations codified at 38 C.F.R. § 3.102 
and 3.159 (2003).  See Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal. 

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The U.S. Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

Pursuant to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  Even if there is no evidence of certain presumed 
disorders in service, its incurrence in service will be 
presumed if it was manifest to a compensable degree within 
one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  While the 
disease need not be diagnosed within the presumptive period, 
it must be shown, by acceptable lay or medical evidence, that 
there were characteristic manifestations of the disease to 
the required degree.  Id.

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
The fact that a condition occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition.  See Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  
This principle has been repeatedly reaffirmed by the Court of 
Appeals for the Federal Circuit, which has stated, "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).

The veteran has contended that he has a respiratory disorder, 
variously identified as asthma, COPD/reactive airway disease, 
asthma or, alternatively, asbestosis, due to exposure to 
asbestos in service.  There is no statute specifically 
dealing with asbestos and service connection for asbestos-
related diseases, nor has the Secretary promulgated any 
specific regulations.  However, in 1988, VA issued a circular 
on asbestos-related diseases that provided guidelines for 
considering asbestos compensation claims.  See Department of 
Veterans Benefits, Veterans' Administration, DVB Circular 21-
88-8, Asbestos-Related Diseases (May 11, 1988).  The 
information and instructions contained in the DVB Circular 
have since been included in the VA Adjudication Procedure 
Manual, M21-1, part VI, para. 7.21 (Jan. 31, 1997).  Also, an 
opinion by VA's Office of General Counsel has discussed the 
development of asbestos claims.  See VAOPGCPREC 4-00 (Apr. 
13, 2000).

VA must analyze the veteran's claim of entitlement to service 
connection for asbestos-related disease under these 
administrative protocols using the following criteria.  Ennis 
v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 
Vet. App. 428, 432 (1993).  The latency period for asbestos- 
related diseases varies from 10 to 45 or more years between 
first exposure and development of disease.  Manual M21-1, 
Part VI, 7.21(b)(2), p. 7-IV-3 (Jan. 31, 1997).  An asbestos-
related disease could develop from brief exposure to 
asbestos.  Id.

With asbestos-related claims, the Board must also determine 
whether the claim development procedures applicable to such 
claims have been followed.  Ashford v. Brown, 10 Vet. App. 
120, 124-125 (1997) (while holding that the veteran's claim 
had been properly developed and adjudicated, the Court 
indicated that the Board should have made specific reference 
to the DVB Circular and discussed the RO's compliance with 
the Circular's claim-development procedures).  With these 
claims, the RO must determine whether or not military records 
demonstrate evidence of asbestos exposure during service, 
develop whether or not there was pre-service and/or post-
service occupational or other asbestos exposure, and 
determine whether there is a relationship between asbestos 
exposure and the claimed disease, keeping in mind the latency 
and exposure information discussed above.  Manual M21-1, Part 
VI, 7.21(d)(1), p. 7-IV-3 and 7-IV-4 (Jan. 31, 1997).

In this case, the record shows that the RO complied with 
these procedures.  The RO sent the appellant letters in March 
and November 2002 requesting specific details, and he 
provided written information in March 2000, December 2002 and 
February 2003, as well as oral testimony in December 2003.  
Therefore, VA has satisfied its duty to assist the veteran in 
developing this claim.

The appellant contends that he was exposed to asbestos during 
service, and the Board finds that his contentions regarding 
in-service exposure to asbestos are plausible.  He served as 
a machinist in service.  His service records reflect that he 
was stationed in Korea and at Rapid City Air Force Base in 
South Dakota, and he maintains that he was also assigned to 
temporary duty in Japan.  There is no evidence contradicting 
the veteran's assertions as to his service assignments.  He 
further asserts he was exposed to asbestos-wrapped pipes in a 
Japanese barracks, and in poorly ventilated machine shops in 
which he worked in service, although such exposure is not 
clear from his service records.  Although there is nothing in 
the veteran's service records to document his description of 
asbestos exposure in service, his assertions may be 
consistent with his service duty.  

Thus, the Board will assume, for the purposes of the present 
decision, that the veteran's exposure to asbestos during 
service is plausible.  See McGinty v. Brown, 4 Vet. App. 428 
(1993).

The most common disease resulting from exposure to asbestos 
is interstitial pulmonary fibrosis (asbestosis).  Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of pleura and peritoneum, lung 
cancer, and cancers of the gastrointestinal tract.  Cancers 
of the larynx and pharynx as well as the urogenital system 
(except the prostate) are also associated with asbestos 
exposure.  See Manual M21-1, Part VI, 7.21(a)(1).  Persons 
with asbestos exposure have an increased incidence of 
bronchial, lung, pharyngolaryngeal, gastrointestinal, and 
urogenital cancer.  See M21-1, Part VI, 7.21(a)(3).

Thus, the issue in the case is whether there is any competent 
evidence showing that the veteran has a pulmonary disorder 
which can be related to his asbestos exposure.  There is no 
objective medical evidence of record indicating that the 
appellant has asbestosis.  No medical professional has 
reported that any asbestos-related changes are present in his 
lungs.  In fact, in March 2002, Dr. B.B. attributed the 
veteran's COPD to a long history of cigarette smoking, as did 
the June 2003 VA examiner.  

In support of his claim, the veteran points to Dr. G.B.'s 
statement in October 2002, that it was as likely as not that 
the veteran could have had exposure to asbestos that would 
have contributed to his lung problem; although the physician 
did not diagnose asbestosis or relate any respiratory 
disorder specifically to service.  The veteran also appears 
to rely on Dr. J.A.'s December 2002 letter that test findings 
were suggestive but not diagnostic of asbestos exposure, and 
he even relies upon the March 2003 VA examination report 
which, in pertinent part, diagnosed pleural calcifications 
demonstrated by chest CT possibly on the basis of asbestos 
exposure, although the subsequent March 2003 VA chest X-ray 
report clearly showed no pleural calcifications, and the 
April 2003 VA CT scan revealed no evidence of interstitial 
lung disease.  Moreover, given the relatively brief period of 
possible in-service exposure, attributing any current 
respiratory disorder to the veteran's military service would 
surely be an exercise in speculation.

The applicable law, and numerous judicial precedents, mandate 
that service connection may not, however, be based on a 
resort to speculation or even remote possibility.  See 
38 U.S.C.A. § 5107(b); (West 38 C.F.R. § 3.102.  See also 
Davis v. West, 13 Vet. App. 178, 185 (1999) (any medical 
nexus between the veteran's in-service radiation exposure and 
his fatal lung cancer years later was speculative at best, 
even where one physician opined that it was probable that the 
veteran's lung cancer was related to service radiation 
exposure); Morris v. West, 13 Vet. App. 94, 97 (1999) 
(diagnosis that appellant was "possibly" suffering from 
schizophrenia deemed speculative); (Bloom v. West, 12 Vet. 
App. 185, 186-87 (1999) (treating physician's opinion that 
veteran's time as a prisoner of war "could" have 
precipitated the initial development of his lung condition 
found too speculative to provide medical nexus evidence to 
well ground cause of death claim); Winsett v. West, 11 Vet. 
App. 420, 424 (1998) (physician's opinion in cause-of-death 
case that list of conditions submitted by appellant might be 
related to exposure to Agent Orange found speculative when 
physician also indicated that "it is just as likely that 
they could have another cause"), aff'd, 217 F.3d 854 (Fed. 
Cir. 1999), cert. denied, 528 U.S. 1193 (2000); Bostain v. 
West, 11 Vet. App. 124, 127-28 (1998) (private physician's 
opinion that veteran's preexisting service-related condition 
may have contributed to his ultimate demise too speculative, 
standing alone, to be deemed new and material evidence to 
reopen cause of death claim); Moffitt v. Brown, 10 Vet. App. 
214, 228 (1997) (physician's opinion that "renal 
insufficiency may have been a contributing factor in 
[veteran's] overall medical condition" too speculative to 
constitute new and material evidence to reopen cause of death 
claim); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (on 
claim to reopen a service connection claim, statement from 
physician about possibility of link between chest trauma and 
restrictive lung disease was too general and inconclusive to 
constitute material evidence to reopen); Perman v. Brown, 5 
Vet. App. 237, 241 (1993) (an examining physician's opinion 
to the effect that he cannot give a "yes" or "no" answer 
to the question of whether there is a causal relationship 
between emotional stress associated with service-connected 
post-traumatic stress disorder and the later development of 
hypertension is "non-evidence"); Obert v. Brown, 5 Vet. 
App. 30, 33 (1993) (physician's statement that the veteran 
may have been having some symptoms of multiple sclerosis for 
many years prior to the date of diagnosis deemed 
speculative); Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992) (evidence favorable to the veteran's claim that does 
little more than suggest a possibility that his illnesses 
might have been caused by service radiation exposure is 
insufficient to establish service connection).

Even beyond the above, however, it has not been shown that 
the veteran actually has asbestosis.  Following an extensive 
review of the record, the VA examiner concluded in June 2003 
that the veteran had a long history of COPD, asthma, and 
sleep apnea, with "no evidence whatsoever in any result of 
asbestos related lung disease".  The examiner noted that the 
veteran's only recorded asbestos exposure of any significance 
was working with brake linings before service and in service.  
The examiner said the veteran's most significant asbestos 
exposure was when he mixed asbestos powder by hand at a 
summer job he had for five or six years.  The VA examiner 
noted that the veteran had a "massive" smoking history of 
two to two and a half packs per day for nearly 35 years that, 
in the VA' physician's opinion, was the exposure that was 
responsible for the massive insult on the veteran's lungs.  
Moreover, the VA examiner said that the high-resolution CT, 
the regular CT of his chest and pulmonary function tests and 
the chest X-ray were all negative for any findings for 
asbestos-related lung disease, and the findings were 
"consistent with tobacco related lung disease and asthma."

The Board gives much greater probative weight to the opinion 
of the recent VA physician who reviewed the record and found, 
partly on the basis of more enhanced diagnostic imaging 
techniques, that the veteran does not have asbestosis or any 
other asbestos-related disease.  See Wilson v. Derwinski, 2 
Vet. App. 16, 20-21 (1991) (an opinion relating a current 
disability to service has more probative value when it takes 
into account the records of prior medical treatment so that 
the opinion is a fully informed one); Corry v. Derwinski, 3 
Vet. App. 231, 234 (1992) (Board has a plausible basis to 
reject a physician's "conjecture" that a disability was 
acquired as a result of service where relevant treatment 
reports dating back a number of years were not mentioned by 
the physician rendering the opinion).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  But, we are mindful that 
we cannot make our own independent medical determinations, 
and that we must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, supra; see also Rucker v. Brown, 10 
Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Thus, the weight to be accorded the various 
items of evidence in this case must be determined by the 
quality of the evidence, and not necessarily by its quantity 
or source.

In evaluating the ultimate merit of this claim, the Board 
ascribes the greatest probative value to the medical opinion 
provided by the VA physician who reviewed the veteran's 
medical records in June 2003.  That specialist had the 
opportunity to completely review the veteran's entire medical 
history and all the medical records.  The examiner explained 
the veteran's initial symptoms, presented a complete history 
of the veteran's reported asbestos exposure, and found no 
evidence of an asbestos-related disease and no evidence of a 
lung disorder due to service. 

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Routen v. Brown, supra; 
Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Espiritu v. Derwinski, 2 
Vet. App. at 494.  See also Harvey v. Brown, 6 Vet. App. 390, 
393-94 (1994).  Here, the veteran has not submitted any 
medical opinion or other medical evidence that supports his 
claim.  While it is not entirely clear that the veteran was 
exposed to asbestos during service in a form or amount which 
was capable of causing disease, the Board has accepted, for 
the sake of our analysis, that he was.  Nevertheless, without 
medical evidence of a condition due to that exposure, the 
claim must be denied.  Exposure to asbestos, in and of 
itself, is not considered a disability for VA purposes.  
Moreover, the preponderance of the probative and objective 
medical evidence now of record militates against a finding 
that the veteran has a respiratory disorder, variously 
identified as asthma, asbestosis or COPD/reactive airway 
disease related to service or any incident thereof, including 
exposure to asbestos.  38 U.S.C.A. §§ 1110, 5107(b); 
38 C.F.R. §§ 3.303, 3.304.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for 
respiratory disorder variously identified as asthma, 
asbestosis, and COPD/reactive airway disease, claimed as 
secondary to exposure to asbestos, must be denied.


ORDER

Service connection for a respiratory disorder, variously 
identified as asthma, asbestosis, and chronic obstructive 
pulmonary disease /reactive airway disease, claimed as 
secondary to exposure to asbestos, is denied.



____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



